Fourth Court of Appeals
                                      San Antonio, Texas
                                             April 24, 2020

                                          No. 04-20-00054-CV

         IN RE STATE OF TEXAS, ex rel. Todd A. "Tadeo" Durden, County Attorney

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting: Sandee Bryan Marion, Chief Justice
        Rebeca C. Martinez, Justice
        Patricia O. Alvarez, Justice
        Luz Elena D. Chapa, Justice
        Irene Rios, Justice
        Beth Watkins, Justice
        Liza Rodriguez, Justice

       On April 2, 2020, relator filed a Motion for Rehearing and for En Banc Reconsideration.
After considering the arguments raised by relator, the motion is hereby DENIED.

       On March 25, 2020, Kinney County filed a motion asking this court to strike certain
portions of the record filed by relator, and we ordered the motion carried with the case. Kinney
County’s motion to strike is DENIED AS MOOT.

       On April 8, 2020, relator filed a motion to exceed the word limit on its Motion for
Rehearing and for En Banc Reconsideration. That motion is DENIED.

        It is so ORDERED on April 24, 2020.
                                                              PER CURIAM


        ATTESTED TO: _____________________________
                     Michael A. Cruz,
                     Clerk of Court




1
 This proceeding arises out of Cause Nos. 4845, 4863, and 4866, pending in the 63rd Judicial District Court,
Kinney County, Texas, the Honorable Sid L. Harle presiding.